Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 1 of 29




                EXHIBIT 1
      Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 2 of 29




                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA



                                 JENNY LISETTE FLORES, et al, Plaintiffs

                                                      v.

                 JANET RENO, Attorney General of the United States, et al., Defendants

                                      Case No. CV 85-4544-RJK(Px)




                               STIPULATED SETTLEMENT AGREEMENT

WHEREAS, Plaintiffs have filed this action against Defendants, challenging, inter alia, the constitutionality
of Defendants' policies, practices and regulations regarding the detention and release of unaccompanied
minors taken into the custody of the Immigration and Naturalization Service (INS) in the Western Region;
and

WHEREAS, the district court has certified this case as a class action on behalf of all minors apprehended
by the INS in the Western Region of the United States; and

WHEREAS, this litigation has been pending for nine (9) years, all parties have conducted extensive
discovery, and the United States Supreme Court has upheld the constitutionality of the challenged INS
regulations on their face and has remanded for further proceedings consistent with its opinion; and

WHEREAS, on November 30, 1987, the parties reached a settlement agreement requiring that minors in
INS custody in the Western Region be housed in facilities meeting certain standards, including state
standards for the housing and care of dependent children, and Plaintiffs' motion to enforce compliance
with that settlement is currently pending before the court; and

WHEREAS, a trial in this case would be complex, lengthy and costly to all parties concerned, and the
decision of the district court would be subject to appeal by the losing parties with the final outcome
uncertain; and

WHEREAS, the parties believe that settlement of this action is in their best interests and best serves the
interests of justice by avoiding a complex, lengthy and costly trial, and subsequent appeals which could
last several more years;




                    AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
     Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 3 of 29




NOW, THEREFORE, Plaintiffs and Defendants enter into this Stipulated Settlement Agreement (the
Agreement), stipulate that it constitutes a full and complete resolution of the issues raised in this action,
and agree to the following:

I DEFINITIONS

As used throughout this Agreement the following definitions shall apply:

1. The term "party" or "parties" shall apply to Defendants and Plaintiffs. As the term applies to
Defendants, it shall include their agents, employees, contractors and/or successors in office. As the term
applies to Plaintiffs, it shall include all class members.

2. The term "Plaintiff" or "Plaintiffs" shall apply to the named plaintiffs and all class members.

3. The term "class member" or "class members" shall apply to the persons defined in Paragraph 10
below.

4. The term "minor" shall apply to any person under the age of eighteen (18) years who is detained in the
legal custody of the INS. This Agreement shall cease to apply to any person who has reached the age of
eighteen years. The term "minor" shall not include an emancipated minor or an individual who has been
incarcerated due to a conviction for a criminal offense as an adult. The INS shall treat all persons who are
under the age of eighteen but not included within the definition of "minor" as adults for all purposes,
including release on bond or recognizance.

5. The term "emancipated minor" shall refer to any minor who has been determined to be emancipated in
an appropriate state judicial proceeding.

6. The term "licensed program" shall refer to any program, agency or organization that is licensed by an
appropriate State agency to provide residential, group, or foster care services for dependent children,
including a program operating group homes, foster homes, or facilities for special needs minors. A
licensed program must also meet those standards for licensed programs set forth in Exhibit 1 attached
hereto. All homes and facilities operated by licensed programs, including facilities for special needs
minors, shall be non-secure as required under state law; provided, however, that a facility for special
needs minors may maintain that level of security permitted under state law which is necessary for the
protection of a minor or others in appropriate circumstances, e.g., cases in which a minor has drug or
alcohol problems or is mentally ill. The INS shall make reasonable efforts to provide licensed placements
in those geographical areas where the majority of minors are apprehended, such as southern California,
southeast Texas, southern Florida and the northeast corridor.




                     AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
     Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 4 of 29




7. The term "special needs minor" shall refer to a minor whose mental and/or physical condition requires
special services and treatment by staff. A minor may have special needs due to drug or alcohol abuse,
serious emotional disturbance, mental illness or retardation, or a physical condition or chronic illness that
requires special services or treatment. A minor who has suffered serious neglect or abuse may be
considered a minor with special needs if the minor requires special services or treatment as a result of the
neglect or abuse. The INS shall assess minors to determine if they have special needs and, if so, shall
place such minors, whenever possible, in licensed programs in which the INS places children without
special needs, but which provide services and treatment for such special needs.

8. The term "medium security facility" shall refer to a facility that is operated by a program, agency or
organization licensed by an appropriate State agency and that meets those standards set forth in Exhibit
1 attached hereto. A medium security facility is designed for minors who require close supervision but do
not need placement in juvenile correctional facilities. It provides 24-hour awake supervision, custody,
care, and treatment. It maintains stricter security measures, such as intensive staff supervision, than a
facility operated by a licensed program in order to control problem behavior and to prevent escape. Such
a facility may have a secure perimeter but shall not be equipped internally with major restraining
construction or procedures typically associated with correctional facilities.

II SCOPE OF SETTLEMENT, EFFECTIVE DATE, AND PUBLICATION

9. This Agreement sets out nationwide policy for the detention, release, and treatment of minors in the
custody of the INS and shall supersede all previous INS policies that are inconsistent with the terms of
this Agreement. This Agreement shall become effective upon final court approval, except that those terms
of this Agreement regarding placement pursuant to Paragraph 19 shall not become effective until all
contracts under the Program Announcement referenced in Paragraph 20 below are negotiated and
implemented. The INS shall make its best efforts to execute these contracts within 120 days after the
court's final approval of this Agreement. However, the INS will make reasonable efforts to comply with
Paragraph 19 prior to full implementation of all such contracts. Once all contracts under the Program
Announcement referenced in Paragraph 20 have been implemented, this Agreement shall supersede the
agreement entitled Memorandum of Understanding Re Compromise of Class Action: Conditions of
Detention (hereinafter "MOU"), entered into by and between the Plaintiffs and Defendants and filed with
the United States District Court for the Central District of California on November 30, 1987, and the MOU
shall thereafter be null and void. However, Plaintiffs shall not institute any legal action for enforcement of
the MOU for a six (6) month period commencing with the final district court approval of this Agreement,
except that Plaintiffs may institute enforcement proceedings if the Defendants have engaged in serious
violations of the MOU that have caused irreparable harm to a class member for which injunctive relief
would be appropriate. Within 120 days of the final district court approval of this Agreement, the INS shall




                    AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
     Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 5 of 29




initiate action to publish the relevant and substantive terms of this Agreement as a Service regulation.
The final regulations shall not be inconsistent with the terms of this Agreement. Within 30 days of final
court approval of this Agreement, the INS shall distribute to all INS field offices and sub-offices
instructions regarding the processing, treatment, and placement of juveniles. Those instructions shall
include, but may not be limited to, the provisions summarizing the terms of the Agreement attached
hereto as Exhibit 2.

III CLASS DEFINITION

10. The certified class in this action shall be defined as follows: "All minors who are detained in the legal
custody of the INS."

IV STATEMENTS OF GENERAL APPLICABILITY

11. The INS treats, and shall continue to treat, all minors in its custody with dignity, respect and special
concern for their particular vulnerability as minors. The INS shall place each detained minor in the least
restrictive setting appropriate to the minor's age and special needs, provided that such setting is
consistent with its interests to ensure the minor's timely appearance before the INS and the immigration
courts and to protect the minor's well-being and that of others. Nothing herein shall require the INS to
release a minor to any person or agency whom the INS has reason to believe may harm or neglect the
minor or fail to present him or her before the INS or the immigration courts when requested to do so.

V PROCEDURES AND TEMPORARY PLACEMENT FOLLOWING ARREST

12. Whenever the INS takes a minor into custody, it shall expeditiously process the minor and shall
provide the minor with a notice of rights, including the right to a bond redetermination hearing if
applicable. Following arrest, the INS shall hold minors in facilities that are safe and sanitary and that are
consistent with the INS's concern for the particular vulnerability of minors. Facilities will provide access to
toilets and sinks, drinking water and food as appropriate, medical assistance if the minor is in need of
emergency services, adequate temperature control and ventilation, adequate supervision to protect
minors from others, and contact with family members who were arrested with the minor. The INS will
segregate unaccompanied minors from unrelated adults. Where such segregation is not immediately
possible, an unaccompanied minor will not be detained with an unrelated adult for more than 24 hours. If
there is no one to whom the INS may release the minor pursuant to Paragraph 14, and no appropriate
licensed program is immediately available for placement pursuant to Paragraph 19, the minor may be
placed in an INS detention facility, or other INS-contracted facility, having separate accommodations for
minors, or a State or county juvenile detention facility. However, minors shall be separated from
delinquent offenders. Every effort must be taken to ensure that the safety and well-being of the minors
detained in these facilities are satisfactorily provided for by the staff. The INS will transfer a minor from a
placement under this paragraph to a placement under Paragraph 19 (i) within three (3) days, if the minor



                       AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
     Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 6 of 29




was apprehended in an INS district in which a licensed program is located and has space available; or (ii)
within five (5) days in all other cases; except:

         1. as otherwise provided under Paragraph 13 or Paragraph 21;

         2. as otherwise required by any court decree or court-approved settlement;

         3. in the event of an emergency or influx of minors into the United States, in which case the INS
         shall place all minors pursuant to Paragraph 19 as expeditiously as possible; or

         4. where individuals must be transported from remote areas for processing or speak unusual
         languages such that the INS must locate interpreters in order to complete processing, in which
         case the INS shall place all such minors pursuant to Paragraph 19 within five (5) business days.

B. For purposes of this Paragraph, the term "emergency" shall be defined as any act or event that
prevents the placement of minors pursuant to Paragraph 19 within the time frame provided. Such
emergencies include natural disasters (e.g., earthquakes, hurricanes, etc.), facility fires, civil disturbances,
and medical emergencies (e.g., a chicken pox epidemic among a group of minors). The term "influx of
minors into the United States" shall be defined as those circumstances where the INS has, at any given
time, more than 130 minors eligible for placement in a licensed program under Paragraph 19, including
those who have been so placed or are awaiting such placement.

C. In preparation for an "emergency" or "influx," as described in Subparagraph B, the INS shall have a
written plan that describes the reasonable efforts that it will take to place all minors as expeditiously as
possible. This plan shall include the identification of 80 beds that are potentially available for INS
placements and that are licensed by an appropriate State agency to provide residential, group, or foster
care services for dependent children. The plan, without identification of the additional beds available, is
attached as Exhibit 3. The INS shall not be obligated to fund these additional beds on an ongoing basis.
The INS shall update this listing of additional beds on a quarterly basis and provide Plaintiffs' counsel with
a copy of this listing.

13. If a reasonable person would conclude that an alien detained by the INS is an adult despite his claims
to be a minor, the INS shall treat the person as an adult for all purposes, including confinement and
release on bond or recognizance. The INS may require the alien to submit to a medical or dental
examination conducted by a medical professional or to submit to other appropriate procedures to verify
his or her age. If the INS subsequently determines that such an individual is a minor, he or she will be
treated as a minor in accordance with this Agreement for all purposes.

VI GENERAL POLICY FAVORING RELEASE



                      AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
     Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 7 of 29




14. Where the INS determines that the detention of the minor is not required either to secure his or her
timely appearance before the INS or the immigration court, or to ensure the minor's safety or that of
others, the INS shall release a minor from its custody without unnecessary delay, in the following order of
preference, to:


    A. a parent;
    B. a legal guardian;
    C. an adult relative (brother, sister, aunt, uncle, or grandparent);
    D. an adult individual or entity designated by the parent or legal guardian as capable and
    willing to care for the minor's well-being in (i) a declaration signed under penalty of perjury
    before an immigration or consular officer or (ii) such other document(s) that establish(es) to
    the satisfaction of the INS, in its discretion, the affiant's paternity or guardianship;
    E. a licensed program willing to accept legal custody; or
    F. an adult individual or entity seeking custody, in the discretion of the INS, when it appears
    that there is no other likely alternative to long term detention and family reunification does not
    appear to be a reasonable possibility.

15. Before a minor is released from INS custody pursuant to Paragraph 14 above, the custodian must
execute an Affidavit of Support (Form I-134) and an agreement to:

        A. provide for the minor's physical, mental, and financial well-being;

        B. ensure the minor's presence at all future proceedings before the INS and the immigration
        court;

        C. notify the INS of any change of address within five (5) days following a move;

        D. in the case of custodians other than parents or legal guardians, not transfer custody of the
        minor to another party without the prior written permission of the District Director;

        E. notify the INS at least five days prior to the custodian's departing the United States of such
        departure, whether the departure is voluntary or pursuant to a grant of voluntary departure or
        order of deportation; and

        F. if dependency proceedings involving the minor are initiated, notify the INS of the initiation of a
        such proceedings and the dependency court of any immigration proceedings pending against the
        minor.




                    AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
     Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 8 of 29




In the event of an emergency, a custodian may transfer temporary physical custody of a minor prior to
securing permission from the INS but shall notify the INS of the transfer as soon as is practicable
thereafter, but in all cases within 72 hours. For purposes of this Paragraph, examples of an "emergency"
shall include the serious illness of the custodian, destruction of the home, etc. In all cases where the
custodian in writing seeks written permission for a transfer, the District Director shall promptly respond to
the request.

16. The INS may terminate the custody arrangements and assume legal custody of any minor whose
custodian fails to comply with the agreement required under Paragraph 15. The INS, however, shall not
terminate the custody arrangements for minor violations of that part of the custodial agreement outlined at
Subparagraph 15.C above.

17. A positive suitability assessment may be required prior to release to any individual or program
pursuant to Paragraph 14. A suitability assessment may include such components as an investigation of
the living conditions in which the minor would be placed and the standard of care he would receive,
verification of identity and employment of the individuals offering support, interviews of members of the
household, and a home visit. Any such assessment should also take into consideration the wishes and
concerns of the minor.

18. Upon taking a minor into custody, the INS, or the licensed program in which the minor is placed, shall
make and record the prompt and continuous efforts on its part toward family reunification and the release
of the minor pursuant to Paragraph 14 above. Such efforts at family reunification shall continue so long as
the minor is in INS custody.

VII INS CUSTODY

19. In any case in which the INS does not release a minor pursuant to Paragraph 14, the minor shall
remain in INS legal custody. Except as provided in Paragraphs 12 or 21, such minor shall be placed
temporarily in a licensed program until such time as release can be effected in accordance with
Paragraph 14 above or until the minor's immigration proceedings are concluded, whichever occurs
earlier. All minors placed in such a licensed program remain in the legal custody of the INS and may only
be transferred or released under the authority of the INS; provided, however, that in the event of an
emergency a licensed program may transfer temporary physical custody of a minor prior to securing
permission from the INS but shall notify the INS of the transfer as soon as is practicable thereafter, but in
all cases within 8 hours.

20. Within 60 days of final court approval of this Agreement, the INS shall authorize the United States
Department of Justice Community Relations Service to publish in the Commerce Business Daily and/or




                    AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
     Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 9 of 29




the Federal Register a Program Announcement to solicit proposals for the care of 100 minors in licensed
programs.

21. A minor may be held in or transferred to a suitable State or county juvenile detention facility or a
secure INS detention facility, or INS-contracted facility, having separate accommodations for minors
whenever the District Director or Chief Patrol Agent determines that the minor:

        A. has been charged with, is chargeable, or has been convicted of a crime, or is the subject of
        delinquency proceedings, has been adjudicated delinquent, or is chargeable with a delinquent
        act; provided, however, that this provision shall not apply to any minor whose offense(s) fall(s)
        within either of the following categories:

                     i. Isolated offenses that (1) were not within a pattern or practice of criminal activity
                     and (2) did not involve violence against a person or the use or carrying of a weapon
                     (Examples: breaking and entering, vandalism, DUI, etc. This list is not exhaustive.);

                     ii. Petty offenses, which are not considered grounds for stricter means of detention in
                     any case (Examples: shoplifting, joy riding, disturbing the peace, etc. This list is not
                     exhaustive.);

        As used in this paragraph, "chargeable" means that the INS has probable cause to believe that
        the individual has committed a specified offense;

        B. has committed, or has made credible threats to commit, a violent or malicious act (whether
        directed at himself or others) while in INS legal custody or while in the presence of an INS officer;

        C. has engaged, while in a licensed program, in conduct that has proven to be unacceptably
        disruptive of the normal functioning of the licensed program in which he or she has been placed
        and removal is necessary to ensure the welfare of the minor or others, as determined by the staff
        of the licensed program (Examples: drug or alcohol abuse, stealing, fighting, intimidation of
        others, etc. This list is not exhaustive.);

        D. is an escape-risk; or

        E. must be held in a secure facility for his or her own safety, such as when the INS has reason to
        believe that a smuggler would abduct or coerce a particular minor to secure payment of
        smuggling fees.




                    AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
    Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 10 of 29




22. The term "escape-risk" means that there is a serious risk that the minor will attempt to escape from
custody. Factors to consider when determining whether a minor is an escape-risk or not include, but are
not limited to, whether:

        A. the minor is currently under a final order of deportation or exclusion;

        B. the minor's immigration history includes: a prior breach of a bond; a failure to appear before
        the INS or the immigration court; evidence that the minor is indebted to organized smugglers for
        his transport; or a voluntary departure or a previous removal from the United States pursuant to a
        final order of deportation or exclusion;

        C. the minor has previously absconded or attempted to abscond from INS custody.

23. The INS will not place a minor in a secure facility pursuant to Paragraph 21 if there are less restrictive
alternatives that are available and appropriate in the circumstances, such as transfer to (a) a medium
security facility which would provide intensive staff supervision and counseling services or (b) another
licensed program. All determinations to place a minor in a secure facility will be reviewed and approved
by the regional juvenile coordinator.

24A. A minor in deportation proceedings shall be afforded a bond redetermination hearing before an
immigration judge in every case, unless the minor indicates on the Notice of Custody Determination form
that he or she refuses such a hearing.

B. Any minor who disagrees with the INS's determination to place that minor in a particular type of facility,
or who asserts that the licensed program in which he or she has been placed does not comply with the
standards set forth in Exhibit 1 attached hereto, may seek judicial review in any United States District
Court with jurisdiction and venue over the matter to challenge that placement determination or to allege
noncompliance with the standards set forth in Exhibit 1. In such an action, the United States District Court
shall be limited to entering an order solely affecting the individual claims of the minor bringing the action.

C. In order to permit judicial review of Defendants' placement decisions as provided in this Agreement,
Defendants shall provide minors not placed in licensed programs with a notice of the reasons for housing
the minor in a detention or medium security facility. With respect to placement decisions reviewed under
this paragraph, the standard of review for the INS's exercise of its discretion shall be the abuse of
discretion standard of review. With respect to all other matters for which this paragraph provides judicial
review, the standard of review shall be de novo review.




                    AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
    Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 11 of 29




D. The INS shall promptly provide each minor not released with (a) INS Form I-770; (b) an explanation of
the right of judicial review as set out in Exhibit 6, and (c) the list of free legal services providers compiled
pursuant to INS regulation (unless previously given to the minor).

E. Exhausting the procedures established in Paragraph 37 of this Agreement shall not be a precondition
to the bringing of an action under this paragraph in any United District Court. Prior to initiating any such
action, however, the minor and/or the minors' attorney shall confer telephonically or in person with the
United States Attorney's office in the judicial district where the action is to be filed, in an effort to informally
resolve the minor's complaints without the need of federal court intervention.

VIII TRANSPORTATION OF MINORS

25. Unaccompanied minors arrested or taken into custody by the INS should not be transported by the
INS in vehicles with detained adults except

          A. when being transported from the place of arrest or apprehension to an INS office, or

          B. where separate transportation would be otherwise impractical.

When transported together pursuant to Clause (B) minors shall be separated from adults. The INS shall
take necessary precautions for the protection of the well-being of such minors when transported with
adults.

26. The INS shall assist without undue delay in making transportation arrangements to the INS office
nearest the location of the person or facility to whom a minor is to be released pursuant to Paragraph 14.
The INS may, in its discretion, provide transportation to minors.

IX TRANSFER OF MINORS

27. Whenever a minor is transferred from one placement to another, the minor shall be transferred with all
of his or her possessions and legal papers; provided, however, that if the minor's possessions exceed the
amount permitted normally by the carrier in use, the possessions will be shipped to the minor in a timely
manner. No minor who is represented by counsel shall be transferred without advance notice to such
counsel, except in unusual and compelling circumstances such as where the safety of the minor or others
is threatened or the minor has been determined to be an escape-risk, or where counsel has waived such
notice, in which cases notice shall be provided to counsel within 24 hours following transfer.

X MONITORING AND REPORTS

28A. An INS Juvenile Coordinator in the Office of the Assistant Commissioner for Detention and
Deportation shall monitor compliance with the terms of this Agreement and shall maintain an up-to-date




                     AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
     Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 12 of 29




record of all minors who are placed in proceedings and remain in INS custody for longer than 72 hours.
Statistical information on such minors shall be collected weekly from all INS district offices and Border
Patrol stations. Statistical information will include at least the following: (1) biographical information such
as each minor's name, date of birth, and country of birth, (2) date placed in INS custody, (3) each date
placed, removed or released, (4) to whom and where placed, transferred, removed or released, (5)
immigration status, and (6) hearing dates. The INS, through the Juvenile Coordinator, shall also collect
information regarding the reasons for every placement of a minor in a detention facility or medium
security facility.

B. Should Plaintiffs' counsel have reasonable cause to believe that a minor in INS legal custody should
have been released pursuant to Paragraph 14, Plaintiffs' counsel may contact the Juvenile Coordinator to
request that the Coordinator investigate the case and inform Plaintiffs' counsel of the reasons why the
minor has not been released.

29. On a semi-annual basis, until two years after the court determines, pursuant to Paragraph 31, that the
INS has achieved substantial compliance with the terms of this Agreement, the INS shall provide to
Plaintiffs' counsel the information collected pursuant to Paragraph 28, as permitted by law, and each INS
policy or instruction issued to INS employees regarding the implementation of this Agreement. In addition,
Plaintiffs' counsel shall have the opportunity to submit questions, on a semi-annual basis, to the Juvenile
Coordinator in the Office of the Assistant Commissioner for Detention and Deportation with regard to the
implementation of this Agreement and the information provided to Plaintiffs' counsel during the preceding
six-month period pursuant to Paragraph 28. Plaintiffs' counsel shall present such questions either orally or
in writing, at the option of the Juvenile Coordinator. The Juvenile Coordinator shall furnish responses,
either orally or in writing at the option of Plaintiffs' counsel, within 30 days of receipt.

30. On an annual basis, commencing one year after final court approval of this Agreement, the INS
Juvenile Coordinator shall review, assess, and report to the court regarding compliance with the terms of
this Agreement. The Coordinator shall file these reports with the court and provide copies to the parties,
including the final report referenced in Paragraph 35, so that they can submit comments on the report to
the court. In each report, the Coordinator shall state to the court whether or not the INS is in substantial
compliance with the terms of this Agreement, and, if the INS is not in substantial compliance, explain the
reasons for the lack of compliance. The Coordinator shall continue to report on an annual basis until three
years after the court determines that the INS has achieved substantial compliance with the terms of this
Agreement.

31. One year after the court's approval of this Agreement, the Defendants may ask the court to determine
whether the INS has achieved substantial compliance with the terms of this Agreement.




                     AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
     Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 13 of 29



XI ATTORNEY-CLIENT VISITS

32. A. Plaintiffs' counsel are entitled to attorney-client visits with class members even though they may
not have the names of class members who are housed at a particular location. All visits shall occur in
accordance with generally applicable policies and procedures relating to attorney-client visits at the facility
in question. Upon Plaintiffs' counsel's arrival at a facility for attorney-client visits, the facility staff shall
provide Plaintiffs' counsel with a list of names and alien registration numbers for the minors housed at that
facility. In all instances, in order to memorialize any visit to a minor by Plaintiffs' counsel, Plaintiffs'
counsel must file a notice of appearance with the INS prior to any attorney-client meeting. Plaintiffs'
counsel may limit any such notice of appearance to representation of the minor in connection with this
Agreement. Plaintiffs' counsel must submit a copy of the notice of appearance by hand or by mail to the
local INS juvenile coordinator and a copy by hand to the staff of the facility.

B. Every six months, Plaintiffs' counsel shall provide the INS with a list of those attorneys who may make
such attorney-client visits, as Plaintiffs' counsel, to minors during the following six month period. Attorney-
client visits may also be conducted by any staff attorney employed by the Center for Human Rights &
Constitutional Law in Los Angeles, California or the National Center for Youth Law in San Francisco,
California, provided that such attorney presents credentials establishing his or her employment prior to
any visit.

C. Agreements for the placement of minor in non-INS facilities shall permit attorney-client visits, including
by class counsel in this case.

D. Nothing in Paragraph 32 shall affect a minor's right to refuse to meet with Plaintiffs' counsel. Further,
the minor's parent or legal guardian may deny Plaintiffs' counsel permission to meet with the minor.

XII FACILITY VISITS

33. In addition to the attorney-client visits permitted pursuant to Paragraph 32, Plaintiffs' counsel may
request access to any licensed program's facility in which a minor has been placed pursuant to Paragraph
19 or to any medium security facility or detention facility in which a minor has been placed pursuant to
Paragraphs 21 or 23. Plaintiffs' counsel shall submit a request to visit a facility under this paragraph to the
INS district juvenile coordinator who will provide reasonable assistance to Plaintiffs' counsel by conveying
the request to the facility's staff and coordinating the visit. The rules and procedures to be followed in
connection with any visit approved by a facility under this paragraph are set forth in Exhibit 4 attached,
except as may be otherwise agreed by Plaintiffs' counsel and the facility's staff. In all visits to any facility
pursuant to this Agreement, Plaintiffs' counsel and their associated experts shall treat minors and staff
with courtesy and dignity and shall not disrupt the normal functioning of the facility.

XIII TRAINING



                      AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
      Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 14 of 29




34. Within 120 days of final court approval of this Agreement, the INS shall provide appropriate guidance
and training for designated INS employees regarding the terms of this Agreement. The INS shall develop
written and/or audio or video materials for such training. Copies of such written and/or audio or video
training materials shall be made available to Plaintiffs' counsel when such training materials are sent to
the field, or to the extent practicable, prior to that time.

XIV DISMISSAL

35. After the court has determined that the INS is in substantial compliance with this Agreement and the
Coordinator has filed a final report, the court, without further notice, shall dismiss this action. Until such
dismissal, the court shall retain jurisdiction over this action.

XV RESERVATION OF RIGHTS

36. Nothing in this agreement shall limit the rights, if any, of individual class members to preserve issues
for judicial review in the appeal of an individual case or for class members to exercise any independent
rights they may otherwise have.

XVI NOTICE AND DISPUTE RESOLUTION

37. This paragraph provides for the enforcement, in this District Court, of the provisions of this Agreement
except for claims brought under Paragraph 24. The parties shall meet telephonically or in person to
discuss a complete or partial repudiation of this Agreement or any alleged non-compliance with the terms
of the Agreement, prior to bringing any individual or class action to enforce this Agreement. Notice of a
claim that defendants have violated the terms of this Agreement shall be served on plaintiffs addressed
to:

CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
Carlos Holguín
Peter A. Schey
256 South Occidental Boulevard
Los Angeles, CA 90057

NATIONAL CENTER FOR YOUTH LAW
Alice Bussiere
James Morales
114 Sansome Street, Suite 905
San Francisco, CA 94104

and on Defendants addressed to:




                     AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
    Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 15 of 29




Michael Johnson
Assistant United States Attorney
300 N. Los Angeles St., Rm. 7516
Los Angeles, CA 90012

Allen Hausman
Office of Immigration Litigation
Civil Division
U.S. Department of Justice
P.O. Box 878, Ben Franklin Station
Washington, DC 20044

XVII PUBLICITY

38. Plaintiffs and Defendants shall hold a joint press conference to announce this Agreement. The INS
shall send copies of this Agreement to social service and voluntary agencies agreed upon by the parties,
as set forth in Exhibit 5 attached. The parties shall pursue such other public dissemination of information
regarding this Agreement as the parties shall agree.

XVIII ATTORNEYS FEES AND COSTS

39. Within 60 days of final court approval of this Agreement, Defendants shall pay to Plaintiffs the total
sum of $______, in full settlement of all attorneys' fees and costs in this case.

XIX TERMINATION

40. All terms of this Agreement shall terminate the earlier of five years from the date of final court
approval of this Agreement or three years after the court determines that the INS is in substantial
compliance with the Agreement, except the following: the INS shall continue to house the general
population of minors in INS custody in facilities that are state-licensed for the care of dependent minors.

XX REPRESENTATIONS AND WARRANTY

41. Counsel for the respective parties, on behalf of themselves and their clients, represent that they know
of nothing in this Agreement that exceeds the legal authority of the parties or is in violation of any law.
Defendants' counsel represent and warrant that they are fully authorized and empowered to enter into this
Agreement on behalf of the Attorney General, the United States Department of Justice, and the
Immigration and Naturalization Service, and acknowledge that Plaintiffs enter into this Agreement in
reliance on such representation. Plaintiffs' counsel represent and warrant that they are fully authorized
and empowered to enter into this Agreement on behalf of the Plaintiffs, and acknowledge that Defendants
enter into this Agreement in reliance on such representation. The undersigned, by their signatures on




                    AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
    Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 16 of 29




behalf of the Plaintiffs and Defendants, warrant that upon execution of this Agreement in their
representative capacities, their principals, agents, and successors of such principals and agents shall be
fully and unequivocally bound hereunder to the full extent authorized by law.



                                              EXHIBIT 1
                                Minimum Standards for Licensed Programs

A. Licensed programs shall comply with all applicable state child welfare laws and regulations and all
state and local building, fire, health and safety codes and shall provide or arrange for the following
services for each minor in its care:

        1. Proper physical care and maintenance, including suitable living accommodations, food,
        appropriate clothing, and personal grooming items.

        2. Appropriate routine medical and dental care, family planning services, and emergency health
        care services, including a complete medical examination (including screening for infectious
        disease) within 48 hours of admission, excluding weekends and holidays, unless the minor was
        recently examined at another facility; appropriate immunizations in accordance with the U.S.
        Public Health Service (PHS), Center for Disease Control; administration of prescribed medication
        and special diets; appropriate mental health interventions when necessary.

        3. An individualized needs assessment which shall include: (a) various initial intake forms; (b)
        essential data relating to the identification and history of the minor and family; (c) identification of
        the minors' special needs including any specific problem(s) which appear to require immediate
        intervention; (d) an educational assessment and plan; (e) an assessment of family relationships
        and interaction with adults, peers and authority figures; (f) a statement of religious preference and
        practice; (g) an assessment of the minor's personal goals, strengths and weaknesses; and (h)
        identifying information regarding immediate family members, other relatives, godparents or
        friends who may be residing in the United States and may be able to assist in family reunification.

        4. Educational services appropriate to the minor's level of development, and communication skills
        in a structured classroom setting, Monday through Friday, which concentrates primarily on the
        development of basic academic competencies and secondarily on English Language Training
        (ELT). The educational program shall include instruction and educational and other reading
        materials in such languages as needed. Basic academic areas should include Science, Social
        Studies, Math, Reading, Writing and Physical Education. The program shall provide minors with




                    AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 17 of 29




  appropriate reading materials in languages other than English for use during the minor's leisure
  time.

  5. Activities according to a recreation and leisure time plan which shall include daily outdoor
  activity, weather permitting, at least one hour per day of large muscle activity and one hour per
  day of structured leisure time activities (this should not include time spent watching television).
  Activities should be increased to a total of three hours on days when school is not in session.

  6. At least one (1) individual counseling session per week conducted by trained social work staff
  with the specific objectives of reviewing the minor's progress, establishing new short term
  objectives, and addressing both the developmental and crisis-related needs of each minor.

  7. Group counseling sessions at least twice a week. This is usually an informal process and takes
  place with all the minors present. It is a time when new minors are given the opportunity to get
  acquainted with the staff, other children, and the rules of the program. It is an open forum where
  everyone gets a chance to speak. Daily program management is discussed and decisions are
  made about recreational activities, etc. It is a time for staff and minors to discuss whatever is on
  their minds and to resolve problems.

  8. Acculturation and adaptation services which include information regarding the development of
  social and inter-personal skills which contribute to those abilities necessary to live independently
  and responsibly.

  9. Upon admission, a comprehensive orientation regarding program intent, services, rules (written
  and verbal), expectations and the availability of legal assistance.

  10. Whenever possible, access to religious services of the minor's choice.

  11. Visitation and contact with family members (regardless of their immigration status) which is
  structured to encourage such visitation. The staff shall respect the minor's privacy while
  reasonably preventing the unauthorized release of the minor.

  12. A reasonable right to privacy, which shall include the right to: (a) wear his or her own clothes,
  when available; (b) retain a private space in the residential facility, group or foster home for the
  storage of personal belongings; (c) talk privately on the phone, as permitted by the house rules
  and regulations; (d) visit privately with guests, as permitted by the house rules and regulations;
  and (e) receive and send uncensored mail unless there is a reasonable belief that the mail
  contains contraband.




              AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
    Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 18 of 29




        13. Family reunification services designed to identify relatives in the United States as well as in
        foreign countries and assistance in obtaining legal guardianship when necessary for the release
        of the minor.

        14. Legal services information regarding the availability of free legal assistance, the right to be
        represented by counsel at no expense to the government, the right to a deportation or exclusion
        hearing before an immigration judge, the right to apply for political asylum or to request voluntary
        departure in lieu of deportation.

B. Service delivery is to be accomplished in a manner which is sensitive to the age, culture, native
language and the complex needs of each minor.

C. Program rules and discipline standards shall be formulated with consideration for the range of ages
and maturity in the program and shall be culturally sensitive to the needs of alien minors. Minors shall not
be subjected to corporal punishment, humiliation, mental abuse, or punitive interference with the daily
functions of living, such as eating or sleeping. Any sanctions employed shall not: (1) adversely affect
either a minor's health, or physical or psychological well-being; or (2) deny minors regular meals,
sufficient sleep, exercise, medical care, correspondence privileges, or legal assistance.

D. A comprehensive and realistic individual plan for the care of each minor must be developed in
accordance with the minor's needs as determined by the individualized need assessment. Individual
plans shall be implemented and closely coordinated through an operative case management system.

E. Programs shall develop, maintain and safeguard individual client case records. Agencies and
organizations are required to develop a system of accountability which preserves the confidentiality of
client information and protects the records from unauthorized use or disclosure.

F. Programs shall maintain adequate records and make regular reports as required by the INS that permit
the INS to monitor and enforce this order and other requirements and standards as the INS may
determine are in the best interests of the minors.



                                                 Exhibit 2
                                   Instructions to Service Officers re:
                             Processing, Treatment, and Placement of Minors

These instructions are to advise Service officers of INS policy regarding the way in which minors in INS
custody are processed, housed and released. These instructions are applicable nationwide and
supersede all prior inconsistent instructions regarding minors.




                    AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
    Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 19 of 29




(a) Minors. A minor is a person under the age of eighteen years. However, individuals who have been
"emancipated" by a state court or convicted and incarcerated for a criminal offense as an adult are not
considered minors. Such individuals must be treated as adults for all purposes, including confinement and
release on bond.

Similarly, if a reasonable person would conclude that an individual is an adult despite his claims to be a
minor, the INS shall treat such person as an adult for all purposes, including confinement and release on
bond or recognizance. The INS may require such an individual to submit to a medical or dental
examination conducted by a medical professional or to submit to other appropriate procedures to verify
his or her age. If the INS subsequently determines that such an individual is a minor, he or she will be
treated as a minor for all purposes.

(b) General policy. The INS treates and shall continued to treat minors with dignity, respect and special
concern for their particular vulnerability. INS policy is to place each detained minor in the least restrictive
setting appropriate to the minor's age and special needs, provided that such setting is consistent with the
need to ensure the minor's timely appearance and to protect the minor's well-being and that of others.
INS officers are not required to release a minor to any person or agency whom they have reason to
believe may harm or neglect the minor or fail to present him or her before the INS or the immigration
courts when requested to do so.

(c) Processing. The INS will expeditiously process minors and will provide them a Form I-770 notice of
rights, including the right to a bond redetermination hearing, if applicable.

Following arrest, the INS will hold minors in a facility that is safe and sanitary and that is consistent with
the INS's concern for the particular vulnerability of minors. Such facilities will have access to toilets and
sinks, drinking water and food as appropriate, medical assistance if the minor is in need of emergency
services, adequate temperature control and ventilation, adequate supervision to protect minors from
others, and contact with family members who were arrested with the minor. The INS will separate
unaccompanied minors from unrelated adults whenever possible. Where such segregation is not
immediately possible, an unaccompanied minor will not be detained with an unrelated adult for more than
24 hours.

If the minor cannot be immediately released, and no licensed program (described below) is available to
care for him, he should be placed in an INS or INS-contract facility that has separate accommodations for
minors, or in a State or county juvenile detention facility that separates minors in INS custody from
delinquent offenders. The INS will make every effort to ensure the safety and well-being of juveniles
placed in these facilities.




                     AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
    Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 20 of 29




(d) Release. The INS will release minors from its custody without unnecessary delay, unless detention of
a juvenile is required to secure her timely appearance or to ensure the minor's safety or that of others.
Minors shall be released in the following order of preference, to:

            (i) a parent;

            (ii) a legal guardian;

            (iii) an adult relative (brother, sister, aunt, uncle, or grandparent);

            (iv) an adult individual or entity designated by the parent or legal guardian as capable and
            willing to care for the minor's well-being in (i) a declaration signed under penalty of perjury
            before an immigration or consular officer, or (ii) such other documentation that establishes to
            the satisfaction of the INS, in its discretion, that the individual designating the individual or
            entity as the minor's custodian is in fact the minor's parent or guardian;

            (v) a state-licensed juvenile shelter, group home, or foster home willing to accept legal
            custody; or

            (vi) an adult individual or entity seeking custody, in the discretion of the INS, when it appears
            that there is no other likely alternative to long term detention and family reunification does not
            appear to be a reasonable possibility.

(e) Certification of custodian. Before a minor is released, the custodian must execute an Affidavit of
Support (Form I-134) and an agreement to:

            (i) provide for the minor's physical, mental, and financial well-being;

            (ii) ensure the minor's presence at all future proceedings before the INS and the immigration
            court;

            (iii) notify the INS of any change of address within five (5) days following a move;

            (iv) if the custodian is not a parent or legal guardian, not transfer custody of the minor to
            another party without the prior written permission of the District Director, except in the event
            of an emergency;

            (v) notify the INS at least five days prior to the custodian's departing the United States of such
            departure, whether the departure is voluntary or pursuant to a grant of voluntary departure or
            order of deportation; and



                     AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
    Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 21 of 29




            (vi) if dependency proceedings involving the minor are initiated, notify the INS of the initiation
            of a such proceedings and the dependency court of any deportation proceedings pending
            against the minor.

In an emergency, a custodian may transfer temporary physical custody of a minor prior to securing
permission from the INS, but must notify the INS of the transfer as soon as is practicable, and in all cases
within 72 hours. Examples of an "emergency" include the serious illness of the custodian, destruction of
the home, etc. In all cases where the custodian seeks written permission for a transfer, the District
Director shall promptly respond to the request.

The INS may terminate the custody arrangements and assume legal custody of any minor whose
custodian fails to comply with the agreement. However, custody arrangements will not be terminated for
minor violations of the custodian's obligation to notify the INS of any change of address within five days
following a move.

(f) Suitability assessment. An INS officer may require a positive suitability assessment prior to releasing
a minor to any individual or program. A suitability assessment may include an investigation of the living
conditions in which the minor is to be placed and the standard of care he would receive, verification of
identity and employment of the individuals offering support, interviews of members of the household, and
a home visit. The assessment will also take into consideration the wishes and concerns of the minor.

(g) Family reunification. Upon taking a minor into custody, the INS, or the licensed program in which the
minor is placed, will promptly attempt to reunite the minor with his or her family to permit the release of
the minor under Paragraph (d) above. Such efforts at family reunification will continue so long as the
minor is in INS or licensed program custody and will be recorded by the INS or the licensed program in
which the minor is placed.

(h) Placement in licensed programs. A "licensed program" is any program, agency or organization
licensed by an appropriate state agency to provide residential group, or foster care services for
dependent children, including a program operating group homes, foster homes or facilities for special
needs minors. Exhibit 1 of the Flores v. Reno Settlement Agreement describes the standards required of
licensed programs. Juveniles who remain in INS custody must be placed in a licensed program within
three days if the minor was apprehended in an INS district in which a licensed program is located and has
space available, or within five days in all other cases, except when:

            (i) the minor is an escape risk or delinquent, as defined in Paragraph (l) below;

            (ii) a court decree or court-approved settlement requires otherwise;




                    AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
    Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 22 of 29




            (iii) an emergency or influx of minors into the United States prevents compliance, in which
            case all minors should be placed in licensed programs as expeditiously as possible; or

            (iv) where the minor must be transported from remote areas for processing or speaks an
            unusual language such that a special interpreter is required to process the minor, in which
            case the minor must be placed in a licensed program within five business days.

(i) Secure and supervised detention. A minor may be held in or transferred to a State or county juvenile
detention facility or in a secure INS facility or INS-contracted facility having separate accommodations for
minors, whenever the District Director or Chief Patrol Agent determines that the minor -

            (i) has been charged with, is chargeable, or has been convicted of a crime, or is the subject
            of delinquency proceedings, has been adjudicated delinquent, or is chargeable with a
            delinquent act, unless the minor's offense is

                    (a) an isolated offense not within a pattern of criminal activity which did not involve
                    violence against a person or the use or carrying of a weapon (Examples: breaking
                    and entering, vandalism, DUI, etc. ); or

                    (b) a petty offense, which is not considered grounds for stricter means of detention in
                    any case (Examples: shoplifting, joy riding, disturbing the peace, etc.);

            (ii) has committed, or has made credible threats to commit, a violent or malicious act
            (whether directed at himself or others) while in INS legal custody or while in the presence of
            an INS officer;

            (iii) has engaged, while in a licensed program, in conduct that has proven to be unacceptably
            disruptive of the normal functioning of the licensed program in which he or she has been
            placed and removal is necessary to ensure the welfare of the minor or others, as determined
            by the staff of the licensed program (Examples: drug or alcohol abuse, stealing, fighting,
            intimidation of others, etc.);

            (iv) is an escape-risk; or

            (v) must be held in a secure facility for his or her own safety, such as when the INS has
            reason to believe that a smuggler would abduct or coerce a particular minor to secure
            payment of smuggling fees.




                    AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
    Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 23 of 29




"Chargeable" means that the INS has probable cause to believe that the individual has committed a
specified offense.

The term "escape-risk" means that there is a serious risk that the minor will attempt to escape from
custody. Factors to consider when determining whether a minor is an escape-risk or not include, but are
not limited to, whether:

             (a) the minor is currently under a final order of deportation or exclusion;

             (b) the minor's immigration history includes: a prior breach of a bond; a failure to appear
             before the INS or the immigration court; evidence that the minor is indebted to organized
             smugglers for his transport; or a voluntary departure or a previous removal from the United
             States pursuant to a final order of deportation or exclusion;

             (c) the minor has previously absconded or attempted to abscond from INS custody.

The INS will not place a minor in a State or county juvenile detention facility, secure INS detention facility,
or secure INS-contracted facility if less restrictive alternatives are available and appropriate in the
circumstances, such as transfer to a medium security facility that provides intensive staff supervision and
counseling services or transfer to another licensed program. All determinations to place a minor in a
secure facility must be reviewed and approved by the regional Juvenile Coordinator.

(j) Notice of right to bond redetermination and judicial review of placement. A minor in deportation
proceedings shall be afforded a bond redetermination hearing before an immigration judge in every case
in which he either affirmatively requests, or fails to request or refuse, such a hearing on the Notice of
Custody Determination. A juvenile who is not released or placed in a licensed placement shall be
provided (1) a written explanation of the right of judicial review in the form attached, and (2) the list of free
legal services providers compiled pursuant to 8 C.F.R. § 292a.

(k) Transportation and transfer. Unaccompanied minors should not be transported in vehicles with
detained adults except when being transported from the place of arrest or apprehension to an INS office
or where separate transportation would be otherwise impractical, in which case minors shall be separated
from adults. INS officers shall take all necessary precautions for the protection of minors during
transportation with adults.

When a minor is to be released, the INS will assist him or her in making transportation arrangements to
the INS office nearest the location of the person or facility to whom a minor is to be released. The Service
may, in its discretion, provide transportation to such minors.




                     AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
     Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 24 of 29




Whenever a minor is transferred from one placement to another, she shall be transferred with all of her
possessions and legal papers; provided, however, that if the minor's possessions exceed the amount
permitted normally by the carrier in use, the possessions must be shipped to the minor in a timely
manner. No minor who is represented by counsel should be transferred without advance notice to
counsel, except in unusual and compelling circumstances such as where the safety of the minor or others
is threatened or the minor has been determined to be an escape-risk, or where counsel has waived
notice, in which cases notice must be provided to counsel within 24 hours following transfer.

(l) Periodic reporting. All INS district offices and Border Patrol stations must report to the Juvenile
Coordinator statistical information on minors placed in proceedings who remain in INS custody for longer
than 72 hours. Information will include: (a) biographical information, including the minor's name, date of
birth, and country of birth, (b) date placed in INS custody, (c) each date placed, removed or released, (d)
to whom and where placed, transferred, removed or released, (e) immigration status, and (f) hearing
dates. The Juvenile Coordinator must also be informed of the reasons for placing a minor in a medium
security facility or detention facility as described in paragraph (i).

(m) Attorney-client visits by Plaintiffs' counsel. The INS will permit lawyers for the Reno v. Flores
plaintiff class to visit minors even though they may not have the names of minors who are housed at a
particular location. A list of Plaintiffs' counsel entitled to make attorney-client visits with minors is available
from the district Juvenile Coordinator. Attorney-client visits may also be conducted by any staff attorney
employed by the Center for Human Rights & Constitutional Law of Los Angeles, California, or the
National Center for Youth Law of San Francisco, California, provided that such attorney presents
credentials establishing his or her employment prior to any visit.

Visits must occur in accordance with generally applicable policies and procedures relating to attorney-
client visits at the facility in question. Upon Plaintiffs' counsel's arrival at a facility for attorney-client visits,
the facility staff must provide Plaintiffs' counsel with a list of names and alien registration numbers for the
minors housed at that facility. In all instances, in order to memorialize any visit to a minor by Plaintiffs'
counsel, Plaintiffs' counsel must file a notice of appearance with the INS prior to any attorney-client
meeting. Plaintiffs' counsel may limit the notice of appearance to representation of the minor in
connection with his placement or treatment during INS custody. Plaintiffs' counsel must submit a copy of
the notice of appearance by hand or by mail to the local INS juvenile coordinator and a copy by hand to
the staff of the facility.

A minor may refuse to meet with Plaintiffs' counsel. Further, the minor's parent or legal guardian may
deny Plaintiffs' counsel permission to meet with the minor.




                       AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
    Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 25 of 29




(n) Visits to licensed facilities. In addition to the attorney-client visits, Plaintiffs' counsel may request
access to a licensed program's facility (described in paragraph (h)) or to a medium-security facility or
detention facility (described in paragraph (i)) in which a minor has been placed. The district juvenile
coordinator will convey the request to the facility's staff and coordinate the visit. The rules and procedures
to be followed in connection with such visits are set out in Exhibit 4 of the Flores v. Reno Settlement
Agreement,, unless Plaintiffs' counsel and the facility's staff agree otherwise. In all visits to any facility,
Plaintiffs' counsel and their associated experts must treat minors and staff with courtesy and dignity and
must not disrupt the normal functioning of the facility.



                                                   EXHIBIT 3
                                                Contingency Plan

In the event of an emergency or influx that prevents the prompt placement of minors in licensed programs
with which the Community Relations Service has contracted, INS policy is to make all reasonable efforts
to place minors in licensed programs licensed by an appropriate state agency as expeditiously as
possible. An emergency is an act or event, such as a natural disaster (e.g. earthquake, fire, hurricane),
facility fire, civil disturbance, or medical emergency (e.g. a chicken pox epidemic among a group of
minors) that prevents the prompt placement of minors in licensed facilities. An influx is defined as any
situation in which there are more than 130 minors in the custody of the INS who are eligible for placement
in licensed programs.

1. The Juvenile Coordinator will establish and maintain an Emergency Placement List of at least 80 beds
at programs licensed by an appropriate state agency that are potentially available to accept emergency
placements. These 80 placements would supplement the 130 placements that INS normally has
available, and whenever possible, would meet all standards applicable to juvenile placements the INS
normally uses. The Juvenile Coordinator may consult with child welfare specialists, group home
operators, and others in developing the list. The Emergency Placement List will include the facility name;
the number of beds at the facility; the name and telephone number of contact persons; the name and
telephone number of contact persons for nights, holidays, and weekends if different; any restrictions on
minors accepted (e.g. age); and any special services that are available.

2. The Juvenile Coordinator will maintain a list of minors affected by the emergency or influx, including (1)
the minor's name, (2) date and country of birth, and (3) date placed in INS custody.

3. Within one business day of the emergency or influx the Juvenile Coordinator, or his or her designee will
contact the programs on the Emergency Placement List to determine available placements. As soon as
available placements are identified, the Juvenile Coordinator will advise appropriate INS staff of their




                     AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
    Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 26 of 29




availability. To the extent practicable, the INS will attempt to locate emergency placements in geographic
areas where culturally and linguistically appropriate community services are available.

4. In the event that the number of minors needing emergency placement exceeds the available
appropriate placements on the Emergency Placement List, the Juvenile Coordinator will work with the
Community Relations Service to locate additional placements through licensed programs, county social
services departments, and foster family agencies.

5. Each year, the INS will reevaluate the number of regular placements needed for detained minors to
determine whether the number of regular placements should be adjusted to accommodate an increased
or decreased number of minors eligible for placement in licensed programs. However, any decision to
increase the number of placements available shall be subject to the availability of INS resources. The
Juvenile Coordinator shall promptly provide Plaintiffs' counsel with any reevaluation made by INS
pursuant to this paragraph.

6. The Juvenile Coordinator shall provide to Plaintiffs' counsel copies of the Emergency Placement List
within six months after the court's final approval of the Settlement Agreement.



                                              EXHIBIT 4
                         Agreement Concerning Facility Visits Under Paragraph 33

The purpose of facility visits under paragraph 33 is to interview class members and staff and to observe
conditions at the facility. Visits under paragraph 33 shall be conducted in accordance with the generally
applicable policies and procedures of the facility to the extent that those policies and procedures are
consistent with this Exhibit.

Visits authorized under paragraph 33 shall be scheduled no less than seven (7) business days in
advance. The names, positions, credentials, and professional association (e.g., Center for Human Rights
and Constitutional Law) of the visitors will be provided at that time.

All visits with class members shall take place during normal business hours.

No video recording equipment or cameras of any type shall be permitted. Audio recording equipment
shall be limited to hand-held tape recorders.

The number of visitors will not exceed six (6) or, in the case of a family foster home, four (4), including
interpreters, in any instance. Up to two (2) of the visitors may be non-attorney experts in juvenile justice
and/or child welfare.




                     AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
    Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 27 of 29




No visit will extend beyond three (3) hours per day in length. Visits shall minimize disruption to the routine
that minors and staff follow.



                                                 Exhibit 5
                  List of Organizations to Receive Information re: Settlement Agreement

Eric Cohen, Immig. Legal Resource Center, 1663 Mission St. Suite 602, San Francisco, CA 94103

Cecilia Munoz, Nat'l Council Of La Raza, 810 1st St. NE Suite 300, Washington, D.C. 20002

Susan Alva, Immig. & Citiz. Proj Director, Coalition For Humane Immig Rights of LA, 1521 Wilshire Blvd.,
Los Angeles, CA 90017

Angela Cornell, Albuquerque Border Cities Proj., Box 35895, Albuquerque, NM 87176-5895

Beth Persky, Executive Director, Centro De Asuntos Migratorios, 1446 Front Street, Suite 305, San
Diego, CA 92101

Dan, Kesselbrenner, , National Lawyers Guild, National Immigration Project, 14 Beacon St.,#503, Boston,
MA 02108

Lynn Marcus , SWRRP, 64 E. Broadway, Tucson, AZ 85701-1720

Maria Jimenez, , American Friends Service Cmte., ILEMP, 3522 Polk Street, Houston, TX 77003-4844

Wendy Young, , U.S. Cath. Conf., 3211 4th St. NE, , Washington, DC, 20017-1194

Miriam Hayward , International Institute Of The East Bay, 297 Lee Street , Oakland, CA 94610

Emily Goldfarb, , Coalition For Immigrant & Refugee Rights, 995 Market Street, Suite 1108 , San
Francisco, CA 94103

Jose De La Paz, Director, California Immigrant Workers Association, 515 S. Shatto Place , Los Angeles,
CA, 90020

Annie Wilson, LIRS, 390 Park Avenue South, First Asylum Concerns, New York, NY 10016

Stewart Kwoh, Asian Pacific American Legal Center, 1010 S. Flower St., Suite 302, Los Angeles, CA
90015

Warren Leiden, Executive Director, AILA, 1400 Eye St., N.W., Ste. 1200, Washington, DC, 20005



                    AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
    Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 28 of 29




Frank Sharry, Nat'l Immig Ref & Citiz Forum, 220 I Street N.E., Ste. 220, Washington, D.C. 20002

Reynaldo Guerrero, Executive Director, Center For Immigrant's Rights, 48 St. Marks Place , New York,
NY 10003

Charles Wheeler , National Immigration Law Center, 1102 S. Crenshaw Blvd., Suite 101 , Los Angeles,
CA 90019

Deborah A. Sanders, Asylum & Ref. Rts Law Project, Washington Lawyers Comm., 1300 19th Street,
N.W., Suite 500 , Washington, D.C. 20036

Stanley Mark, Asian American Legal Def.& Ed.Fund, 99 Hudson St, 12th Floor, New York, NY 10013

Sid Mohn, Executive Director, Travelers & Immigrants Aid, 327 S. LaSalle Street, Suite 1500, Chicago, IL,
60604

Bruce Goldstein, Attornet At Law, Farmworker Justice Fund, Inc., 2001 S Street, N.W., Suite 210,
Washington, DC 20009

Ninfa Krueger, Director, BARCA, 1701 N. 8th Street, Suite B-28, McAllen, TX 78501

John Goldstein, , Proyecto San Pablo, PO Box 4596,, Yuma, AZ 85364

Valerie Hink, Attorney At Law, Tucson Ecumenical Legal Assistance, P.O. Box 3007 , Tucson, AZ 85702

Pamela Mohr, Executive Director, Alliance For Children's Rights, 3708 Wilshire Blvd. Suite 720, Los
Angeles, CA 90010

Pamela Day, Child Welfare League Of America, 440 1st St. N.W., , Washington, DC 20001

Susan Lydon, Esq., Immigrant Legal Resource Center, 1663 Mission St. Ste 602, San Francisco, CA
94103

Patrick Maher, Juvenile Project, Centro De Asuntos Migratorios, 1446 Front Street, # 305, San Diego, CA
92101

Lorena Munoz, Staff Attorney, Legal Aid Foundation of LA-IRO, 1102 Crenshaw Blvd., Los Angeles, CA
90019

Christina Zawisza, Staff Attorney, Legal Services of Greater Miami, 225 N.E. 34th Street, Suite 300,
Miami, FL 33137



                    AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
    Case 7:20-cv-00006 Document 1-3 Filed on 01/13/20 in TXSD Page 29 of 29




Miriam Wright Edelman, Executive Director, Children's Defense Fund, 122 C Street N.W. 4th Floor,
Washington, DC 20001

Rogelio Nunez, Executive Director, Proyecto Libertad, 113 N. First St., Harlingen, TX 78550



                                                  Exhibit 6
                                     Notice of Right to Judicial Review

"The INS usually houses persons under the age of 18 in an open setting, such as a foster or group home,
and not in detention facilities. If you believe that you have not been properly placed or that you have been
treated improperly, you may ask a federal judge to review your case. You may call a lawyer to help you
do this. If you cannot afford a lawyer, you may call one from the list of free legal services given to you with
this form."




                    AILA InfoNet Doc. No. 14111359. (Posted 11/13/14)
